MANDATE
                The Fourteenth Court of Appeals
                             NO. 14-13-00991-CV

Gulf Coast Asphalt Company, L.L.C.      Appealed from the 80th District Court
and Trifinery, Inc., Appellants         of Harris County. (Tr. Ct. No. 2011-
 v.                                     61780). Opinion delivered by Justice
Russell T. Lloyd, John M. O’Quinn &
                                        Jamison. Justices McCally and Busby
Associates, L.L.P., and John M.
O’Quinn & Associates, P.L.L.C.,         also participating.
Appellees


TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on January 29, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
              This cause, an interlocutory permissive appeal from a partial
       summary judgment order in favor of appellees; Russell T. Lloyd, John
       M. O’Quinn & Associates, L.L.P., and John M. O’Quinn &
       Associates, P.L.L.C.; signed October 21, 2013, was heard on the
       transcript of the record. The record shows that the requirements for a
       permissive appeal pursuant to section 51.014 of the Texas Civil
       Practice and Remedies Code have not been satisfied. Accordingly, we
       withdraw our order of December 12, 2013 granting the motion for
       permissive appeal, deny the motion, and DISMISS the appeal for
       want of jurisdiction.
              We order each party to pay their own costs incurred in this
       appeal.
             We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, April 10,
2015.




                                         2